DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 10-12, 14-15, 18-21, 33, 78-79 & 84-87 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 23, 25-26, 30, 33, 69 & 75-89 of copending Application No. 16/793,995 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8, 10-12, 14-15, 18-21, 33, 78-79 & 84-87 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 11, 13, 19, 23-25, 27, 32, 35, 39 & 49-50 of copending Application No. 16/767,640 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8, 10-12, 14-15, 18-21, 33, 78-79 & 84-87 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 22, 25-26, 33, 69 & 75-79 of copending Application No. 17/522,383 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8, 10-12, 14-15, 18-21, 33, 78-79 & 84-87 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 12-14, 19-20, 22, 25-28, 31-33 & 75-76 of copending Application No. 16/303,613 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Song et al. (# US 2015/0343797) discloses a sacrificial coating composition for an image transfer member in an aqueous ink imaging system. The sacrificial coating composition comprises a latex comprising polymer particles dispersed in a continuous liquid phase; at least one hygroscopic material; at least one surfactant; and water (see Abstract).
(2) Yamashita et l. (# US 2009/0237479) discloses a recording apparatus including: an intermediate transfer member; an image forming composition layer formation unit that supplies an image forming composition to the intermediate transfer member, the image forming composition containing a curable material that cures upon application of an external stimulus; an ink application unit that applies an ink to the image forming composition layer that has been formed on the intermediate transfer member; a transfer unit that transfers the image forming composition layer from the intermediate transfer member to a recording medium by contacting the image forming composition layer onto which the ink has been applied with the recording medium; and a first stimulus application unit that applies a stimulus to the image forming composition layer that cures the image forming composition layer, the stimulus being applied at least one of immediately before the image forming composition layer comes into contact with the recording medium, or during the contact (see Abstract).
(3) Tsuji et al. (# US 2012/0127251) discloses a transfer type inkjet recording method uses an aggregation liquid, in which the aggregation liquid contains a polyurethane resin having an amino group and the polyurethane resin has a number average molecular weight of 10,000 or more and 1,000,000 or lower and an amine value of 0.5 mmol/g or more and 3.0 mmol/g or lower (see Abstract).
(4) Ageishi et al. (# US 2009/0318591) discloses an image recording composition including water-absorbing resin particles and a curable material that is cured upon application of an external stimulus, a volume average particle diameter of the water-absorbing resin particles being from about 0.5 .mu.m to about 5.0 .mu.m, and a content of the water-absorbing resin particles in the image recording composition being from about 5% by weight to about 50% by weight (see Abstract).
(5) Kanasugi (# US 2012/0127250) discloses a transfer ink jet recording method, which provides satisfactory transferability and satisfactory wet scratch resistance of a final image even at high printing duty. The transfer ink jet recording method includes using an aggregation liquid, in which the aggregation liquid includes a polymer compound including one of a polyamino acid and a polyamino acid salt each having an amino group (see Abstract).
(6) Kelly et al. (# US 2015/0210065) discloses a transfer member or blanket for use in aqueous ink jet printer. The transfer member includes a surface layer that includes an elastomeric matrix having copper particles and carbon nanotubes dispersed therein. The weight percent of the copper particles in the surface layer is from about 1 weight percent to about 30 percent. The weight percent of the carbon nanotubes is from about 1 weight percent to about 10 weight percent (see Abstract).
(7) Song et al. (# US 2015/0315409) discloses a coating composition for an image transfer member in an aqueous ink imaging system. The coating composition can include at least one hydrophilic polymer, at least one of hygroscopic plasticizer, at least one surfactant, and water (see Abstract). 
(8) Landa et al. (# US 2015/0044431) discloses a method for treating a hydrophobic release layer of an intermediate transfer member for use in a printing process in which a negatively charged aqueous inkjet ink including a polymeric resin and a colorant is jetted onto said layer, the claimed method comprising contacting the release layer, prior to jetting the ink, with an aqueous solution or dispersion of a positively charged polymeric chemical agent reducing the tendency of a jetted ink droplet to bead up on the intermediate transfer member. Other embodiments, such as hydrophobic release layers having such chemical agents disposed thereupon and printed ink images comprising the same, are also described (see Abstract).
	(9) Ohara et al. (# US 2010/0060703) discloses an image forming method and image forming apparatus capable of always stably transferring an ink image on an intermediate transfer body to a printing medium and stably obtaining an image with high quality. Formation and drying operation of the image using an inkjet method are repeated a plurality of times to obtain the image on the intermediate transfer body and the thus obtained image is transferred from the intermediate transfer body to a printing medium to form the image. At this time, a capability of the drying operation finally performed among a plurality of times of the drying operations is more lowered than those of all the drying operations except the drying operation finally performed (see Abstract) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853